DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


              Claims 1-8,10-12,14, 15, 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin 3401690. With regard to claim 1, Martin discloses a dental apparatus comprising a housing 11 comprising a cap 12 having a mounting surface 23 configured to be positioned against a tooth adjacent a treatment region that includes an exposed interior of the tooth (the mounting surface is capable of being positioned against a tooth that has an exposed interior), the cap 12 comprising a chamber (fig. 2) and an access opening 22 that provides fluid communication between the chamber and the interior of the tooth (when used with a tooth that has an exposed interior). A pressure wave generator 15 is disposed at least partially in the housing (transducers 32 are part of the pressure wave generator 15 and are within the housing 11), and being in fluid communication with the treatment region when the mounting surface 23 is positioned against the tooth. A delivery conduit 28 has an opening 31 to deliver a .

                With regard to claim 2, note that the pressure wave generator comprises a liquid jet device (pump 51).

                With regard to claim 3, note that the liquid jet device comprises a guide tube 27, with the opening 31 of the delivery conduit 28 being disposed neara distal portion of the guide 27.

                With regard to claim 4, note that the cap 12 is configured to retain fluid in the chamber when the cap 12 is positioned against the tooth.

                With regard to claim 5, note that the housing 11 comprises a handpiece 14, the pressure wave generator 15 being coupled to the handpiece 14.

                With regard to claim 6, note that the portions 17/18 of the reservoir are disposed in the handpiece (since the housing 11 comprises the handpiece 14, and reservoir portions are disposed in the housing 11.

                With regard to claim 7, note that reservoir portions 17/18 are removable from the handpiece 14 (via disconnection of coupling member 26, fig. 2).



                 With regard to claim 10, note that Martin discloses a fluid console 41 that is in communication with the handpiece, the console 41 configured tocontrol the operation of a treatment procedure. See fig. 6.

                  With regard to claim 11, note that portion 53 of the reservoir is disposed on console 41. See fig. 6.

                  With regard to claim 12, note that console 41 comprises a controller 56/6 which allows a user to switch between filling mode (by operation of knob 56) and cleaning mode (by operation of knob 67).

                  With regard to claim 14, note that the pressure wave generator 15 is further configured to deliver cleaning fluid through the access opening 22 and to generate pressure waves through the treatment region to cause the cleaning fluid to substantially clean the treatment region.

                  With regard to claim 15, note interface member 26 configured to couple to a conduit in fluid communication with a console 41, the handpiece 14 being configured to removably engage with a distal portion of the interface member 26. See figs. 1 and 2.



                  With regard to claim 36, note suction port 36. See fig. 4.

                   With regard to claim 37, note that the flowable filling material is not positively recited in claim 1, but only functionally recited. Thus, the Martin device only need be capable of delivering a flowable filling material that is curable from a flowable state to a hardened state. Itis held that the Martin device is capable of performing this function.



                    Claims 38-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin 3401690. With regard to claim 38, Martin discloses a dental apparatus comprising a pressure wave generator 15 (see col. 3, lines 26-38), comprising a liquid jet device (pump 51 and guide tube 27) configured to form a coherent, collimated jet of liquid, the pressure wave generator comprising an opening 31 to deliver a flowable filling material to a treatment region.  A reservoir 53/17/18 (the fluid is held in portion 53 as well as portions 17/18) supplies flowable filling material 52 to the pressure wave generator 15, wherein the pressure wave generator is configured to generate pressure waves (via ultrasonic transducer 32) through the treatment region to cause the filling material 52 to substantially fill the treatment region.

                    With regard to claim 39, note that Martin discloses a cap 12 comprising a mounting surface 23 (fig. 4) configured to be positioned against a tooth adjacent the treatment region of the tooth, the 

                    With regard to claim 40, note suction port 36 which removes waste fluid from the chamber 17.

                    With regard to claim 41, note that the cap 12 is configured to retain fluid in the chamber 17 when the cap 12 is positioned against the tooth. See fig. 2 and 4.

                    With regard to claim 42, note guide tube 27, the opening 31 disposed near a distal portion of guide tube 27.

                    With regard to claim 43, note that Martin discloses a handpiece 14, the pressure wave generator 15 being coupled to the handpiece 14. See fig. 1.

                    With regard to claim 44, note that the pressure wave generator 15 is further configured to deliver cleaning fluid through the opening 31 and generate pressure waves through the treatment region to cause the cleaning fluid to substantially clean the treatment region. See col. 3, lines 38-48.

                    With regard to claim 45, it is noted that the flowable filling material is not positively recited in claim 38, but only functionally recited. Thus, the Martin device only need be capable of delivering a flowable filling material that is curable from a flowable state to a hardened state. It is held that the Martin device is capable of performing this function.



                   With regard to claim 47, note that the housing 11 comprises a cap 12 having a mounting surface 23 configured to be positioned against a tooth adjacent the treatment region of the tooth. See fig. 2. Note that the cap 12 comprises a chamber and an access opening 22 (fig. 3) that provides fluid communication between the chamber and an interior of a tooth (if a tooth with an interior is being treated in the chamber).

                   With regard to claim 48, note suction port 36 which removes waste fluid from the chamber.

                   With regard to claim 49, note that the cap 12 is configured to retain fluid in the chamber when the cap 12 is positioned against the tooth.

                   With regard to claim 50, note that the pressure wave generator is further configured to deliver cleaning fluid through the access opening 22 and to generate pressure waves through the treatment region to cause the cleaning fluid to substantially clean the treatment region. See col. 3, lines 38-48.


                   With regard to claim 51, note that the liquid jet device comprises a guide tube 27 and the opening 31 of the delivery conduit (26/28) is disposed near a distal portion of the guide tube 27.

                  With regard to claim 52, note that the housing 11 comprises a handpiece 14 (fig. 1), the pressure wave generator 15 being coupled to the handpiece 14.

                  With regard to claim 53, note that the portions 17/18 of the reservoir are disposed in the handpiece (since the housing 11 comprises the handpiece 14, and reservoir portions are disposed in the housing 11.

                   With regard to claim 54, note that reservoir portions 17/18 are removable from the handpiece 14 (via disconnection of coupling member 26, fig. 2).

                    With regard to claim 55, note that the pressure wave generator 15 comprises a filling mode in which the pressure wave generator 15 fills the treatment region and a cleaning made in which the pressure wave generator 15 cleans the treatment region. See col. 3, lines 40-42 and col. 3, lines 44-45 (high frequency sonic power).

                    With regard to claim 56, it is noted that the flowable filling material is not positively recited in claim 46, but only functionally recited. Thus, the Martin device only need be capable of delivering a flowable filling material that is curable from a flowable state to a hardened state. It is held that the Martin device is capable of performing this function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

               Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Martin 3401690 in view of Cohen 20040166473.
               With regard to claim 9, Martin does not disclose the handpiece comprising a switch that switches between the filling mode and the cleaning mode.
               Cohen discloses a dental handpiece that includes switch 25 on the handpiece, that allows switching between desired modes. See paragraph 30.
               It would have been obvious to one skilled in the art to include a switch on the handpiece of Martin, as disclosed by Cohen, if one wished to be able to switch between the filling mode and the cleaning mode on the Martin device, with the user’s hand that is holding the Martin handpiece.




Allowable Subject Matter
Claims 18 and 19 are allowed.
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/11/22 have been fully considered but they are not persuasive. Applicant’s arguments are based on the premise that the Martin reference does not anticipate the independent claims because “It is insufficient for the Examiner to cite a prior art structure that is merely capable of performing the claimed function in certain specific situations, for example, if certain components are assembled, used, or modified in a way that is not disclosed in the prior art reference. Rather, to anticipate the pending claims, the Examiner must show that the prior art discloses structure that is “made to,” “designed to,” or “configured to” perform the recited functionality.” (Applicant’s arguments, page 10).  Applicant thus appears to argue that the Martin reference is not “configured to” perform the functions recited, because there is no disclosure in Martin of the Martin device actually performing these functions.
This is not found persuasive.  It is the examiner’s position that if a prior art device is clearly capable of performing the function as recited in a claim, then that prior art device meets the functional language recited in the claim.  In this case, “configured to” appears to cover a wide variety of implementations of the claimed device, in applicant’s specification.  Some of these embodiments show the cap mounting surface contacting the top of a tooth with a cavity, some show the cap mounting surface contacting the side surface, having a cavity.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Thus, it is the examiner’s were placed against a tooth surface having a cavity, it would meet the claim as recited.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/               Primary Examiner, Art Unit 3772